Name: Fourth Commission Directive 74/38/EEC of 17 December 1973 amending the Annexes of the Council Directive of 23 November 1970 concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1974-02-04

 Avis juridique important|31974L0038Fourth Commission Directive 74/38/EEC of 17 December 1973 amending the Annexes of the Council Directive of 23 November 1970 concerning additives in feedingstuffs Official Journal L 030 , 04/02/1974 P. 0021 - 0022++++FOURTH COMMISSION DIRECTIVE OF 17 DECEMBER 1973 AMENDING THE ANNEXES OF THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 74/38/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 ( 1 ) ON ADDITIVES IN FEEDINGSTUFFS , AS LAST AMENDED BY THE THIRD COMMISSION DIRECTIVE OF 13 DECEMBER 1973 , AND IN PARTICULAR ARTICLE 6 ( 1A ) THEREOF ; WHEREAS THE PROVISIONS OF THE ABOVEMENTIONED DIRECTIVE PROVIDE FOR THE CONTENT OF THE ANNEXES TO BE CONSTANTLY AMENDED DUE TO THE DEVELOPMENT OF SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS IT IS APPARENT THAT NITROVIN , CURRENTLY APPEARING IN ANNEX II CAN UNDER CERTAIN CONDITIONS BE USED AT COMMUNITY LEVEL ; IT IS STILL DESIRABLE NEVERTHELESS TO MAINTAIN CERTAIN USES OF THIS ADDITIVE AT NATIONAL LEVEL ; WHEREAS FURTHERMORE , NITROVIN IS AT THE MOMENT CLASSIFIED UNDER THE PART " COCCIDIOSTATS AND OTHER MEDICAL SUBSTANCES " ALTHOUGH THIS ADDITIVE ACTS ESSENTIALLY ON THE GROWTH OF ANIMALS ; WHEREAS IT IS NECESSARY THEREFORE TO CLASSIFY THIS ADDITIVE IN ANNEX I IN A NEW PART ENTITLED " GROWTH PROMOTERS " AND IN ANNEX II IN PART E " OTHER ADDITIVES " ; WHEREAS IT IS NEVERTHELESS NECESSARY TO PROVIDE FOR CERTAIN CONDITIONS OF USE , WITH REGARD TO THIS ADDITIVE , IN ORDER TO AVOID ALL INAPPROPRIATE USES ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE ANNEXES OF THE COUNCIL DIRECTIVE OF 23 NOVEMBER 1970 ON ADDITIVES IN FEEDINGSTUFFS SHALL BE AMENDED AS STIPULATED IN THE FOLLOWING ARTICLES . ARTICLE 2 ANNEX I SHALL BE AMENDED AS FOLLOWS : 1 . A PART J " GROWTH PROMOTERS " SHALL BE ADDED TO THE EXISTING TABLE ; 2 . UNDER PART J " GROWTH PROMOTERS " THE FOLLOWING PROVISIONS SHALL BE ADDED : EEC NO*ADDITIVES*CHEMICAL FORMULA , DESCRIPTION*SPECIES OF ANIMAL*MAXIMUM AGE*PPM OF COMPLETE FEEDINGSTUFFS*OTHER PROVISIONS* *****MINIMUM CONTENT*MAXIMUM CONTENT** J . GROWTH PROMOTERS****** E 800*NITROVIN*1,5-DI ( 5-NITRO-2-FURYL)-1,4-PENTADIEN-3-ONE-AMIDINOHYDRAZONE - HYDROCHLORIDE*CHICKENS FOR FATTENING* - *10*15*USE PROHIBITED AT LEAST THREE DAYS BEFORE SLAUGHTER ; MIXING OR SIMULTANEOUS USE WITH ANTIBIOTICS PROHIBITED* ARTICLE 3 ANNEX II SHALL BE AMENDED AS FOLLOWS : 1 . ADDITIVE NO 16 SHALL BE DELETED FROM PART B " COCCIDIOSTATS AND OTHER MEDICINAL SUBSTANCES " . 2 . THE FOLLOWING PROVISION SHALL BE ADDED TO PART E " OTHER ADDITIVES " : NO*ADDITIVES*CHEMICAL FORMULA , DESCRIPTION*SPECIES OF ANIMAL* 6*NITROVIN*1,5-DI ( 5-NITRO-2-FURYL)-1,4-PENTADIEN-3-ONE-AMIDINOHYDRAZONE - HYDROCHLORIDE*SWINE , CALVES , TURKEYS* ARTICLE 4 THE MEMBER STATES SHALL , NOT LATER THAN 1 MARCH 1974 , BRING INTO FOCE THE LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 5 THIS DIRECTIVE IS ADDRESSED TO ALL MEMBER STATES . DONE AT BRUSSELS , 17 DECEMBER 1973 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI ( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 .